Filed 10/2/13 Williams v. Home Depot CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



APRIL PREMO WILLIAMS,                                                                        C070573

                   Plaintiff and Appellant,                                          (Super. Ct. No.
                                                                               39201100269248CUCRSTK)
         v.

THE HOME DEPOT,

                   Defendant and Respondent.




         April Premo Williams, representing herself, informed the trial court that she is an
individual with a mental disability and asked the trial court to “remove” her pending
Workers’ Compensation Appeals Board (WCAB) matter to the superior court and to stay
the matter until Williams can appeal to the United States Supreme Court or the California
Supreme Court to determine her due process rights. The trial court characterized the
request as a motion and denied it, concluding that it lacked jurisdiction over the matter.
         We will affirm the order.



                                                             1
                                      BACKGROUND
       The record on appeal is quite limited, but we will summarize the factual assertions
made in the request for removal.
       Williams was employed by The Home Depot. In 2003, she was injured on the job.
Williams claimed workers’ compensation benefits and in December 2005, the parties
signed a “Stipulation and Award and/or Order” by which The Home Depot agreed to
provide “benefits and treatment [to Williams] in accordance with the opinions of the
AME, Dr. Abeliuk.” Thereafter, Williams received medical treatment, including
surgeries.
       Williams disagrees that her condition is permanent and stationary, and claims she
was “forced” to settle her claim. She made several appeals to the WCAB but the case has
not resolved.
       In her instant request for removal, Williams claimed the WCAB failed to require
that she receive prompt and adequate medical treatment. She also claimed the WCAB
allowed The Home Depot to hold her in involuntary servitude. Williams asserted that
removal of her pending workers’ compensation matter to the superior court was
necessary because she is mentally disabled, her requests to the Department of Industrial
Relations for reasonable accommodation under the Americans with Disabilities Act were
not granted, and hence her due process and civil rights have been violated.
       Following a hearing, the trial court denied the request for removal, concluding that
it has no jurisdiction over the matter.
                                          DISCUSSION
                                              I
       The trial court correctly ruled that it lacked jurisdiction to remove the workers’
compensation matter to the superior court.
       The California Workers’ Compensation Act (the Act) provides an elaborate and
complete scheme for the adjudication of claims by employees against employers for

                                              2
injuries “arising out of and in the course of” their employment. (Lab. Code, § 3600;1 see
Santiago v. Employee Benefits Services (1985) 168 Cal.App.3d 898, 901.)
“ ‘Proceedings which in any manner concern the recovery of compensation, or any right
or liability “arising out of or incidental thereto” are to be instituted solely before the
Appeals Board. (§ 5300, subd. (a).)’ ” (Greener v. Workers’ Comp. Appeals Bd. (1993)
6 Cal.4th 1028, 1038-1039, citing Santiago v. Employee Benefits Services, supra,
168 Cal.App.3d at p. 901.) All of the issues Williams raised in her request for removal
involved matters arising out of or incidental to her workers’ compensation claims,
including WCAB’s resolution of those claims.
       The trial court lacks jurisdiction over such matters. Section 5955 provides, “No
court of this state, except the Supreme Court and the courts of appeal to the extent herein
specified, has jurisdiction to review, reverse, correct, or annul any order, rule, decision, or
award of the [WCAB], or to suspend or delay the operation or execution thereof, or to
restrain, enjoin, or interfere with the appeals board in the performance of its duties,” and
gives the appellate courts the power to issue a writ of mandate “in all proper cases.” As
the California Supreme Court explained more than 50 years ago, “[a]n examination of the
legislative history of [Labor Code] section 5955 . . . clearly shows that [the statute] means
that superior courts have no jurisdiction to review or otherwise interfere with the
operation of any order of the Industrial Accident Commission.”2 (Loustalot v. Superior
Court (1947) 30 Cal.2d 905, 910.) “In restricting any interference with the commission’s
decisions or orders to proceedings in the appellate courts, the Legislature has carried out
the declared policy of the constitutional provision that the commission be unencumbered




1 Undesignated statutory references are to the Labor Code.

2 The Industrial Accident Commission is the predecessor of the WCAB. (Abraham v.
Workers’ Comp. Appeals Bd. (2003) 113 Cal.App.4th 1082, 1088, fn. 4.)

                                               3
by any but proceedings in the appellate courts.” (Id. at pp. 912–913; see also Abraham v.
Workers’ Comp. Appeals Bd., supra, 113 Cal.App.4th at p. 1088 and cases cited therein.)
       The only method by which a decision or process of the WCAB may be attacked is
by an application to the Court of Appeal for a writ of review. (2 Witkin, Summary of
Cal. Law (10th ed. 2005) Workers’ Compensation, § 434 et seq., pp. 1061-1079, and
cases cited therein.)
       Accordingly, the trial court did not err in denying the request for removal.
                                               II
       Williams also made an accommodation request in the trial court pursuant to rule
1.100 of the California Rules of Court (rule 1.100). She now contends the trial court
improperly refused her request. But a challenge to the trial court’s ruling under rule
1.100 must be made by a petition for writ of mandate filed in this court within 10 days
after the trial court’s response to the request. (Rule 1.100 (g)(2).)
       Williams did not file a timely writ petition. And she cannot show prejudice. (Cal.
Const., art. VI, § 13; Code Civ. Proc., § 475; Biscaro v. Stern (2010) 181 Cal.App.4th
702, 709.) With or without the requested accommodation, the trial court could not have
ordered the pending workers’ compensation matter removed to the superior court.
                                       DISPOSITION
       The order is affirmed.


                                                            MAURO             , Acting P. J.


We concur:


             DUARTE                     , J.


             HOCH                       , J.


                                               4